DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2020 has been considered by the Examiner and made of record in the application file.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14, 17 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miranda et al. (US 2018/0083692, hereinafter Miranda).
Regarding claim 14, Miranda teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (FIG. 9 par [0081]), to cause the apparatus at least to receive a measurement report from a terminal aboard an aircraft, wherein the measurement report comprises at least one of an identity, reference signal received power (RSRP), or distance from the terminal of cells of an air-to-ground network as measured by the terminal (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells).
Regarding claim 17, Miranda teaches a method, comprising: receiving, by a network node, a measurement report from a terminal aboard an aircraft, wherein the measurement report comprises at least one of an identity, reference signal received power (RSRP), and distance from the terminal of cells of an air-to-ground network as measured by the terminal (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells). 
Regarding claim 22, Miranda teaches claim 17 and further teaches A computer program embodied on a non-transitory computer readable medium, said computer program comprising program instructions which, when executed in hardware, cause the hardware to perform the method according to claim 17 (par [0081]), [0082]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Rajkotia et al. (US 2006/0166671, hereinafter Rajkotia).

Regarding claim 1. Miranda teaches an apparatus, comprising: 
at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (FIG. 9 par [0081]), to cause the apparatus at least to 
{determine a distance from the apparatus to at least one cell of an air-to-ground network; and 
when the distance is less than a maximum distance limit,} include at least one of an identity of the at least one cell, a signal strength of the at least one cell, or the distance, in a measurement report that is transmitted to the network (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells).
Miranda fails to teach determine a distance from the apparatus to at least one cell of an air-to-ground network; and when the distance is less than a maximum distance limit, include [information of a cell] in a measurement report.
However, Rajkotia teaches determine a distance from the apparatus to at least one cell of an air-to-ground network; and when the distance is less than a maximum distance limit, include [information of a cell] in a measurement report (The mobile station periodically measures the distance from itself to each of the neighboring base stations (step 510), including neighboring base station BS1. If the distance to a neighboring base station BS1 goes below the DIST_ADD threshold (step 515), the mobile sends the PSMM, to BS2, to add the neighboring base station BS1 to the active set -  par [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 2, Miranda in view of Rajkotia teaches claim 1 and Miranda further teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to calculate reference signal received power (RSRP) for the at least one cell (SINR measurements includes power of signals from candidate stations – par [0052]). 
Regarding claim 3, Miranda in view of Rajkotia teaches claim 1 and Miranda further teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: create the measurement report to include information for all measured cells (the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]); {compare the distance of each of the cells to the maximum distance limit; and remove, from the measurement report, any cell that has a distance that is greater than the maximum distance limit} 
Rajkotia teaches compare the distance of each of the cells to the maximum distance limit; and remove, from the measurement report, any cell that has a distance that is greater than the maximum distance limit (if the handoff timer has expired (step 530), and the distance is still greater than the DIST_DROP parameter, the mobile station sends the PSMM to drop the base station BS1 from the active set – par [0048]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 4, Miranda in view of Rajkotia teaches claim 1 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to transmit, to the network, the measurement report that includes information for cells that are located at a distance less than the maximum distance limit. 
wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to transmit, to the network, the measurement report that includes information for cells that are located at a distance less than the maximum distance limit (The mobile station periodically measures the distance from itself to each of the neighboring base stations (step 510), including neighboring base station BS1. If the distance to a neighboring base station BS1 goes below the DIST_ADD threshold (step 515), the mobile sends the PSMM, to BS2, to add the neighboring base station BS1 to the active set -  par [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 6, Miranda in view of Rajkotia teaches claim 1 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by calculating the distance based on known positions. 
Rajkotia teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by calculating the distance based on known positions (From the geographic coordinates of a mobile station and the geographic coordinates of a base station, the distance between them is easy calculated -  par [0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 7. Miranda teaches a method, comprising: {determining, by a terminal associated with an air-to-ground network, a distance from the terminal to at least one cell of the air-to-ground network; and when the distance is less than a maximum distance limit}, including at least one of an identity of the at least one cell, a signal strength of the at least one cell, or the distance, in a measurement report that is transmitted to the network (The aircraft station may calculate or determine forward link candidate serving stations and record SINR measurements in for example a forward link user capacity matrix and transmit such candidates to a network controller – par [0052] the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]. candidate FL serving cell list inherently includes information identifying the cells). 
Miranda fails to teach determining, by a terminal associated with an air-to-ground network, a distance from the terminal to at least one cell of the air-to-ground network; and when the distance is less than a maximum distance limit, including [information of a cell] in a measurement report.
However, Rajkotia teaches determining, by a terminal associated with an air-to-ground network, a distance from the terminal to at least one cell of the air-to-ground network; and when the distance is less than a maximum distance limit, including [information of a cell] in a measurement report (The mobile station periodically measures the distance from itself to each of the neighboring base stations (step 510), including neighboring base station BS1. If the distance to a neighboring base station BS1 goes below the DIST_ADD threshold (step 515), the mobile sends the PSMM, to BS2, to add the neighboring base station BS1 to the active set -  par [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 8, Miranda in view of Rajkotia teaches claim 7 and Miranda further teaches further comprising calculating reference signal received power (RSRP) for the at least one cell (SINR measurements includes power of signals from candidate stations – par [0052]).
Regarding claim 9, Miranda in view of Rajkotia teaches claim 7 and Miranda and further teaches the measurement report to include information for all measured cells (the aircraft may send the candidate FL serving cell list and its location information to the ATG network controller – par [0027]); {comparing the distance of each of the cells to the maximum distance limit; and removing, from the measurement report, any cell that has a distance that is greater than the maximum distance limit} 
Rajkotia teaches comparing the distance of each of the cells to the maximum distance limit; and removing, from the measurement report, any cell that has a distance that is greater than the maximum distance limit (if the handoff timer has expired (step 530), and the distance is still greater than the DIST_DROP parameter, the mobile station sends the PSMM to drop the base station BS1 from the active set – par [0048]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 10, Miranda in view of Rajkotia teaches claim 7 but Miranda fails to teach further comprising transmitting, to the network, the measurement report that includes information for cells that are located at a distance less than the maximum distance limit. 
Rajkotia teaches further comprising transmitting, to the network, the measurement report that includes information for cells that are located at a distance less than the maximum distance limit (The mobile station periodically measures the distance from itself to each of the neighboring base stations (step 510), including neighboring base station BS1. If the distance to a neighboring base station BS1 goes below the DIST_ADD threshold (step 515), the mobile sends the PSMM, to BS2, to add the neighboring base station BS1 to the active set -  par [0047]).

Regarding claim 12, Miranda in view of Rajkotia teaches claim 7 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by calculating the distance based on known positions. 
Rajkotia teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by calculating the distance based on known positions (From the geographic coordinates of a mobile station and the geographic coordinates of a base station, the distance between them is easy calculated -  par [0043]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 15, Miranda teaches claim 15 but fails to teach wherein the measurement report comprises only information for cells that are located less than a maximum distance limit from the terminal. 
Rajkotia teaches wherein the measurement report comprises only information for cells that are located less than a maximum distance limit from the terminal (The mobile station periodically measures the distance from itself to each of the neighboring base stations (step 510), including neighboring base station BS1. If the distance to a neighboring base station BS1 goes below the DIST_ADD threshold (step 515), the mobile sends the PSMM, to BS2, to add the neighboring base station BS1 to the active set -  par [0047]).

Regarding claim 18, Miranda teaches claim 17 but fails to teach wherein the measurement report comprises only information for cells that are located less than a maximum distance limit from the terminal. 
Rajkotia teaches wherein the measurement report comprises only information for cells that are located less than a maximum distance limit from the terminal (The mobile station periodically measures the distance from itself to each of the neighboring base stations (step 510), including neighboring base station BS1. If the distance to a neighboring base station BS1 goes below the DIST_ADD threshold (step 515), the mobile sends the PSMM, to BS2, to add the neighboring base station BS1 to the active set -  par [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Rajkotia in Miranda to provide an improved handoff algorithm (par [0039]).
Regarding claim 21, Miranda n view of Rajkotia teaches claim 7 and further teaches a computer program embodied on a non-transitory computer readable medium, said computer program comprising program instructions which, when executed in hardware, cause the hardware to perform the method according to claim 7 (par [0081]), [0082]). 

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Rajkotia and further in view of Axmon et al. (US 2013/0150054, hereinafter Axmon).
Regarding claim 5, Miranda in view of Rajkotia teaches claim 1 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by evaluating a timing of the at least one cell. 
Axmon teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to determine the distance to the at least one cell by evaluating a timing of the at least one cell (The estimated distances to the RBSs may be derived from timing offsets of signals received for the different cells A, B, and C -  par [0121]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).
Regarding claim 11, Miranda in view of Rajkotia teaches claim 7 but Miranda fails to teach further comprising determining the distance to the at least one cell by evaluating a timing of the at least one cell. 
Axmon teaches further comprising determining the distance to the at least one cell by evaluating a timing of the at least one cell (The estimated distances to the RBSs may be derived from timing offsets of signals received for the different cells A, B, and C -  par [0121]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).



Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Axmon.
Regarding claim 16, Miranda  teaches claim 14 but Miranda fails to teach wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power. 
Axmon teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power (network determines, in step 533, the best target 3G or 2G cell with respect to the determined UE location by using the coverage map, and issues, in step 534, a handover, a release with redirection or a cell change order to that cell… Since the target 2G or 3G cell is the best or the strongest cell at the UE position, the UE will find it quickly – par [0146]. “Strongest cell” indicates a comparison of signal strength levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).
Regarding claim 19, Miranda  teaches claim 17 but Miranda fails to teach further comprising: comparing the reference signal received power of the cells included in the measurement report; and triggering handover of the terminal to a cell with the highest reference signal received power. 
Axmon teaches wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: compare the reference signal received power of the cells included in the measurement report; and trigger handover of the terminal to a cell with the highest reference signal received power (network determines, in step 533, the best target 3G or 2G cell with respect to the determined UE location by using the coverage map, and issues, in step 534, a handover, a release with redirection or a cell change order to that cell… Since the target 2G or 3G cell is the best or the strongest cell at the UE position, the UE will find it quickly – par [0146]. “Strongest cell” indicates a comparison of signal strength levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Axmon in Miranda to provide an simple method in determining UE’s location (par [0121]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“LTE Unmmanned Aircraft Systems”, Qualcomm, May 12, 2017, 65 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUOC THAI N VU/Primary Examiner, Art Unit 2642